Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2000

Watson v SEPTA
Precedential or Non-Precedential:

Docket 98-1832




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Watson v SEPTA" (2000). 2000 Decisions. Paper 60.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/60


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ENERAL DOCKET FOR
                    Third Circuit Court of Appeals

 Court of Appeals Docket #: 98-1834                          Filed:
  9/29/98
  Nsuit: 3442 Civil Rights: Jobs
  Watson v. SEPTA
  Appeal from: Eastern District of Pennsylvania

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
  Lower court information:

      District: 0313-2 : 96-cv-01002
       Trial Judge: M. Faith Angell, Magistrate
       Court Reporter: Diana Doman Transcribing
       Date Filed: 2/9/96
       Date order/judgment: 9/14/98
       Date NOA filed: 9/22/98
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
  Fee status: paid

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
  Prior cases:
     None
  Current cases:
                   Lead        Member     Start      End
     Cross-appeal:
                   98- 1833    98- 1834   9/29/98
     Related:
                   98- 1832    98- 1833   9/29/98
Docket as of March 25, 2000 3:10 am              Page 1




Proceedings include all events.
 98-1834 Watson v. SEPTA

JACQUELINE WATSON                 Alan B. Epstein
      Appellee                     FAX 215-241-8844
                                   215-241-8888
                                   [COR NTC ret]
                                   Spector, Gadon & Rosen
                                   1635 Market Street
                                   Seven Penn Center, 7th Floor
                                   Philadelphia, PA 19103


   v.

SOUTHEASTERN PENNSYLVANIA         Kenneth L. Oliver, Jr.
 TRANSPORTATION AUTHORITY          FAX 665-3165
 ("SEPTA")                         215-665-3090
      Appellant                    [COR NTC ret]
                                   Obermayer, Rebmann, Maxwell &
                                   Hippel
                                   1617 John F. Kennedy Boulevard
                                   One Penn Center, 19th Floor
                                   Philadelphia, PA 19103
Docket as of March 25, 2000 3:10 am              Page 2




Proceedings include all events.
 98-1834 Watson v. SEPTA

JACQUELINE WATSON

               Appellee


   v.

SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY ("SEPTA")

               Appellant
 Docket as of March 25, 2000 3:10 am             Page 3




 Proceedings include all events.
  98-1834 Watson v. SEPTA

 9/29/98         CIVIL CASE DOCKETED. Notice filed by Southeastern
                  Pennsylvania Transportation Authority. (ghb)
                  [98-1834]

 10/13/98        APPEARANCE from Attorney Alan B. Epstein on behalf of
                  Appellee Jacqueline Watson, filed. (ghb) [98-1834]

 10/13/98        DISCLOSURE STATEMENT on behalf of Appellee Jacqueline
                  Watson, filed. (ghb) [98-1834]

 10/14/98        APPEARANCE from Attorney Kenneth L. Oliver, Jr. on
behalf

                  of Appellant SEPTA, filed. (ghb) [98-1834]

 10/14/98        DISCLOSURE STATEMENT on behalf of Appellant SEPTA,
filed.
               (ghb) [98-1834]

    10/14/98   INFORMATION STATEMENT on behalf of Appellant SEPTA,
                received. (ghb) [98-1834]

    10/14/98   STATEMENT OF FACTS AND ISSUES on behalf of Appellant
     SEPTA,
               received. (ghb) [98-1834]

    10/20/98   TRANSCRIPT (Clk) on file in the District Court Clerk's
                Office. (ghb) [98-1834]

    1/15/99    BRIEFING NOTICE ISSUED: Appellant/cross-appellee br and
     apx
               due 2/24/99 in 98-1832, 98-1833 and 98-1834, filed.
(ghb)
               [98-1832 98-1833 98-1834]

    1/21/99    CERTIFIED LIST filed. (Cvs. 98-1832, 98-1833 & 98-1834)
(

     ghb)
               [98-1832 98-1833 98-1834]

 2/24/99       1st STEP BRIEF on behalf of Jacqueline Watson in 98-
1832,

               98-1833 & 98-1834. Pages: 49, Copies: 10, Delivered by
               mail, filed. of service date 2/24/99. (lal) [98-1832
98-

     1833
               98-1834]

    2/24/99    JOINT APPENDIX on behalf of Appellant Jacqueline Watson
     in
               98-1832 & 98-1833 and Appellant SEPTA in 98-1834
Copies:

     4
               Volumes: 1, Delivered by mail, filed. Certificate of
               service date 2/24/99. (lal) [98-1832 98-1833 98-1834]

 3/26/99       2ND STEP BRIEF on behalf of SEPTA in 98-1832, 98-1833
and

               98-1834. Pages: 48, Copies: 10, Delivered by mail,
filed.
               Certificate of service date 3/26/99. (lal) [98-1832]

    4/1/99     CALENDARED for Monday, May 24, 1999. (cg) [98-1832 98-
     1833
               98-1834]
 4/28/99         3RD STEP BRIEF on behalf of Jacqueline Watson in 98-
1832,

                  98-1833 and 98-1834. Pages: 30 Copies: 10 Delivered by
                  mail. Certificate of service date 4/28/99. (lrb)
                  [98-1832 98-1833 98-1834]


 Docket as of March 25, 2000 3:10 am             Page 4




 Proceedings include all events.
  98-1834 Watson v. SEPTA

 5/14/99         4TH STEP BRIEF on behalf of SEPTA in 98-1832, 98-1833
and

                  98-1834. Copies: 10 Delivered by mail. Certificate of
                  service date 5/14/99. (lal) [98-1832 98-1833 98-1834]

 5/21/99         LETTER dated 5/21/99 received pursuant to Rule 28(j)
from

                  counsel for Jacqueline Watson in 98-1832, 98-1833 &
                  98-1834. (cmr) [98-1832 98-1833 98-1834]

 5/24/99         ARGUED Monday, May 24, 1999 Panel: Greenberg, Alito,
                  Circuit Judges and Ackerman, District Judge. (pl)
                  [98-1832 98-1833 98-1834]

 3/20/00         PUBLISHED OPINION (Greenberg, Alito, Authoring Judge and
                  Ackerman, District Judge), filed. (rmg) [98-1832 98-
1833

                  98-1834]

 3/20/00         JUDGMENT of the district court entered 8/26/98 denying
  the
                  motion for a new trial, be, and the same is hereby
                  affirmed. The judgment entered 9/10/98 regarding
  attorneys'
                  fees is affirmed. Costs taxed against Jacqueline Watson
  in
                  appeal No. 98-1832, filed. (rmg) [98-1832 98-1833
98-1834]
Docket as of March 25, 2000 3:10 am   Page 5